 In the Matter of INTERNATIONALBROTHERHOODOFELECTRICAL`YORKERS,-A. F. OF L., LOCAL No. 16andAL J. SCHNEIDER CODi-PANY, INC.Case No. 9-CC-2l.-Decided November 18, 19.19DECISIONANDORDEROn July 21, 1949, Trial Examiner John H. Eadie issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter the General Counsel filed exceptions tothe Intermediate Report and a supporting brief ; the Respondent alsofiled a brief.The request for oral argument made by the GeneralCounsel is hereby denied, inasmuch as the record and the briefs, inour opinion, adequately present the issues and the positions of theparties.The Board has reviewed the rulings of the Trial Examiner madeat the hearing, and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case.It adopts the findings, conclusions, and recommendationsof the Trial Examiner only insofar as they are consistent with thisDecision and Order.While we agree with the Trial Examiner's ultimate finding herein,that the Respondent did not violate Section 8 (b) (4) (A) of the Act,we do not predicate our Decision on an evaluation of the alleged un-lawful acts, as did the Trial Examiner, but on more fundamentalgrounds.The complaint alleges in substance that, by its picketing activities,the Respondent induced the employees of Schneider, a building con-tractor on the Owensboro, Kentucky, school project, to engage in aconcerted refusal to work, with an object of forcing the OwensboroBoard of Education to cancel its contract with Abrams, another con-87 NLRB No. 18.998778,59-50-vol. 87--8 100DECISIONS OF NATIONALLABOR RELATIONS BOARDtractor on the same project, and to cease doing business with him, inviolation of Section 8 (b) (4) (A) of the Act.Section 8 (b) (4) (A)of the Act provides, in relevant part, that it shall be an unfair laborpractice for a labor organization to induce the employees of any em-ployer to engage in a concerted refusal to perform any services wherean object thereof is forcing "anyemployeror otherpersonto ceasedoing business with any other person" (emphasis supplied).Essen-tial to a disposition of the secondary boycott issue, therefore, is adetermination whether the Board of Education of the city of Owens-boro, Kentucky, is an "employer" or a "person" within the meaningof the Act.Section 2 (2) excludes from the definition of the term "employer,""any state or political subdivision thereof." 1The legislature of Ken-tucky, acting under authority of the State constitution, has dividedthe State into subdivisions or districts, coextensive with counties andcities, for the purpose of managing and controlling the common schoolsystem.The Owensboro Board of Education manages and controlsone of these subdivisions.As such it is authorized to establish schools,appoint employees, administer school funds and property, and adoptrules, regulations, and bylaws consistent with the general school lawsof the State.2In interpreting the State constitution and relevant statutes, theKentucky courts have held that the district boards of education exer-cise a State function,3 are composed of State officers,4 and hold Stateproperty.,'And courts in other jurisdictions have declared schooldistricts to be political subdivisions of the State.6iThis language was contained in the original Act and carried over without change in theamended Act.The legislative history of the original, as well as of the amended, Act, issilent as to its precise meaning.2Kentucky Revised Statutes, 1946,Title XIII, Sections 150.010, 156.010, 156.030, 156.070,156.110, 160.010, 160.120, 160.160, 160.200, 160.240, 160.290 ; and State constitution,Section 183.3City of Louisville v. Commonwealth,134 Ky. 488, 121 S. W. 411. A district board ofeducation is a "taxing district" or other "municipality," and as "such operates in everyparticular as do other municipal corporations."Lee v. Board of Education of Bell County,261 Ky. 379, 87 S. W. 2d 961. See alsoBoard of Education of Kenton County v. Talbott,286 Ky. 543, 151 S. W. 2d 42.4Middleton v. Middleton,239 Ky. 759, 40 S. W. 20 311.5City of Louisville v. Leatherman,99 Ky. 213, 35 S. W. 625.6Gulf Refining CompanyY.SchoolDistrict,109 Pa. Super. 177, 167 A. 620;Commanderv.Board of Com'rs. of BicrasLeveeDistrict, Louisiana,11 So. 2d605;Gould v. RichmondSchool District,136 P. 2d 864, 58 Cal. App. 2d 497 ;Taylor v. Board of Education of City ofSan Diego,89 P. 2d 148, 31 Cal. App. 2d 734;Easier v. Maybank, 5S. E.2d 288,191 S. C.511;King's Estate V. School Trustees of IVillaey County (Texas),33 S. W. 2d 783. Cf.Commissioner of Internal Revenue v. Shamberg's Estate,144 F. 2d 998, 1004 (C. A. 2)where the Court quoted with approval the following definition of political subdivision ofa State : "The term `political subdivision' is broad and comprehensive and denotes anydivision of the State made by the proper authorities thereof, acting within their consti-tutional powers, for the purpose of carrying out a portion of those functions of the Statewhich by long usage dnd inherent necessities of government have always been regarded11as public. . . . INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 101'In view of the foregoing, we find that the Board of Education ofthe city of Owensboro is a political subdivision of the State of Ken-tucky and, as such, is not an "employer" within the meaning of theAct.'Section 2 (1) defines the term "person" as follows : "The term 'per-son' includes one or more individuals, labor organizations, partner-ships, associations, corporations, legal representatives, trustees, trus-tees in bankruptcy, or receivers."This definition makes no referenceto any state or political subdivision thereof.We consider this omis-sion purposeful and, when viewed together with the exclusion of "theUnited States or any wholly owned Government corporation, or anyFederal Reserve Bank, or any State or political subdivision thereof"from the term "employer" in Section 2 (2), indicative of a congres- _sional intent to exempt public instrumentalities from the definitionof "person" within the meaning of the Act.In this connection, we regard as controlling the decision of theSupreme Court inU. S. v. John L. Lewis, et al.,"in which the argumentthat the term "person" in theNorris-La Guardia Actincludes the sov-ereign, was considered and rejected.The Court there said:The Act does not define "person." In common usage that termdoes not include the sovereign, and statutes employing it, willordinarily not be construed to do so.Congress made expressprovision, Rev. Stat. Sec. 1, 2 FCA Title 1 Sec. 1, for the term toextend to partnerships and corporations, and in Section 13 of theAct it is to extend to associations.The absence of any compar-able provision extending the term to sovereign governments im-plies that Congress did not desire the term to extend to them.Accordingly, we find that the term "person" as contained in Section2 (1) of the Act, does not embrace within its scope the Board ofEducation of Owensboro, a political subdivision of the sovereignState of Kentucky.In view of our findings herein, we must conclude that none of theRespondent's picketing activities had as an object thereof, the forcingof "any employer or other person to cease doing business with anyother person" within the meaning of Section 8 (b) (4) (A) of theamended Act.9We shall therefore dismiss the entire complaint.°In representation proceedings arising under the original Act, the Board held that aState harbor district and a State clocks commission were political subdivisions of the State,and accordingly dismissed the petitions.Cf.Oxnard Harbor District,34 NLRB 1285;Mobile Steamship Association,et at.,8 NLRB 1297.8 330 U. S. 258.9Cf.International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local No.201, AFL (SupremeRiceMills,et al.),84 NLRB 360. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in the case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the complaint issued herein againstthe Respondent, International Brotherhood of ElectricalWorkers,A. F. of L., Local No. 16, be, and it hereby is, dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.INTERMEDIATE REPORTMr. William A. McGowan,for the General Counsel.Mr. J. D. Inman,of Louisville,Ky., andMr. R. T.Sweeney,of Owensboro, Ky.,for the Complainant.Mr. NorrisVincent,of Owensboro, Ky., for the Respondent.STATEMENT OF THE CASEUpon a charge duly filed by Al J. Schneider Company, Inc., herein called theComplainant, the General Counsel of the National Labor Relations Board,respectively called herein the General Counsel and the Board, by the RegionalDirector of the Ninth Region (Cincinnati, Ohio), issued a complaint dated June 1,1949, against International Brotherhood of Electrical Workers, A. F. of L.,Local No. 16, herein called the Respondent, alleging that the Respondent hasengaged in, and is engaging in, unfair labor practices affecting commerce withinthe meaning of Section 8 (b) (4) (A) and Section 2 (6) and (7) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies ofthe charge, the complaint, and notice of hearing were duly served upon theRespondent and the Complainant.With respect to the unfair labor practices, the complaint alleges in substancethat on or about April 7, 1949, the Board of Education of the city of Owensboroawarded contracts for the erection of a school building ; that the general contractwas awarded to the Complainant; that the plumbing and heating contract wasawarded to Ford McCormick Plumbing and Heating Company, herein calledMcCormick; that the electrical contract was awarded to Frank Abrams, doingbusiness as Frank Abrams Electric Company, herein called Abrams; that com-mencing on or about April 25, 1949, and until the date of the complaint, whileAbrams was performing his contract, the Respondent, by its officers and agents,induced and encouraged the employees of the Complainant and of McCormickand other persons in and near Owensboro, Kentucky, to engage in a strike orconcerted refusal in the course of their employment to perform services fortheir employers; and that an object of said strike or concerted refusal to performservices was and is to force or require the Complainant, McCormick, and theOwensboro Board of Education to cease doing business with Abrams.The Respondent filed an answer wherein it denied the commission of any un-fair labor practices.As a defense, the Respondent pleaded that after a hearingon June 1, 1949, in the United States District Court for the Western District ofKentucky, a petition of the General Counsel for a temporary injunction wasdenied.The Respondent stated in its answer that on April 25, 1949, a picketline was established at the job-site of the school building for the reason thatAbrams was a nonunion contractor and failed to recognize the Respondent. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 103Pursuant to notice, a hearing was held at Owenboro, Kentucky, on June 21,1949, before the undersigned Trial Examiner.The General Counsel, the Com-plainant, and the Respondent were represented by counsel.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.The parties stipulated to incor-porate into the record of this proceeding the entire transcript (excepting a certainstipulation therein which related mainly to the jurisdictional allegations in thepetition) of the Bearing and proceeding inJack G. Evans, etc. v. InternationalBrotherhood of Electrical Workers, A. F. of L., Local No. 16,Case No. 390(Owensboro), held in the District Court of the Western District of Kentucky,on June 1, 1949, before Judge Mac Swinford. Opportunity was afforded allparties to argue orally before the Trial Examiner, and to file briefs and/orproposed findings of fact and conclusions of law.The General Counsel andthe Respondent filed briefs with the Trial Examiner.Upon the entire record in the case, and from my observation of the witnesses,I make the following :FINDINGS OF FACT1.COMMERCE; THE BUSINESS OF THE EMPLOYERSThe Complainant is a Kentucky corporation with its principal office locatedat Shively, Kentucky, where it is engaged in the general construction business.During the fiscal year ending March 31, 1949, its gross receipts from constructionwork amounted to $1,928,586.36.All of such work was performed within theState of Kentucky.During the same period the Complainant purchased ma-terials, such as steel and tile, in the total amount of $672,643.64.Materialshaving an approximate value of $564,901.21, or 83.9 percent of the total purchases,originated or were fabricated outside the State of Kentucky.During the aboveperiod, the Complainant purchased materials having an approximate value of$28,170.19, or 4.9 percent of the said amount of $564,901.21, from sellers locatedoutside the State of Kentucky, and caused said materials to be delivered directlyto the sites of construction projects in the State of Kentucky.At the time of thehearing, the Complainant was engaged in the performance of a construction con-tract at Clarksville, Indiana, amounting approximately to the sum of $200,000.Abrams is an individual doing business under the name and style of FrankAbrams Electric Company, with his principal office and place of business locatedat Owensboro, Kentucky, where lie is engaged in electrical work.During thecalendar year 1948, his gross receipts amounted approximately to the sum of$60,000.A small amount of work, or less than 1 percent of said amount, wasperformed by Abrams in the State of Indiana. From December 31, 1948, to thedate of the hearing, Abrams' gross receipts amounted to approximately $25,000.During 1918 his purchases of supplies and materials amounted to approximately$31,000.Approximately 95 percent of said amount was purchased by Abramsfrom sellers located outside the State of Kentucky. The same percentageapplies to purchases by Abrams during the period after December 31, 1948.Thesupplies so purchased consisted of wire, conduits, fixtures, motors, and signmaterial.Ford McCormick is an individual doing business under the mane and styleof Ford McCormick Plumbing and Heating Company, with his principal officeand place of business located at Owensboro, Kentucky, where he is engagedin plumbing and heating work.During the calendar year 1948, McCormick'sgross receipts amounted to $545,984.13.During the same period, his totalpurchases of materials and supplies amounted to $407,391.78.Of this latter 104DECISIONSOF NATIONALLABOR RELATIONS BOARDamount, approximately $282,000 worth of materials was purchased by McCormickfrom sellers located outside of Kentucky. Such materials consisted of pipe,enamelware, chinaware, boilers, and radiators.During 1948, McCormick per-formed work having a value of approximately $1,000 in the State. of Indiana.From December 31, 1948, until the date of the hearing, his gross receipts amountedto approximately $200,000; and materials having a value of approximately.$75,000 were purchased by McCormick from sellers located outside of Kentucky.Most of the supplies so purchased by McCormick are shipped in interstate com-merce to his establishment in Qwensboro.In the opinion of the undersigned, the above facts demonstrate that to aconsiderable degree the operations of the Complainant, Abrams, and McCormickinvolve and affect interstate commerce.The undersigned therefore finds thatthe Complainant, Abrams, and McCormick are engaged in commerce and also thattheir operations affect commerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, A. F. of L., Local No. 16,is a labor organization within the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The factsOn April 7, 1949, the Board of Education of the city of Owensboro, Kentucky,awarded three separate contracts for the erection of a school building.TheComplainant was awarded the general contract for the total sum of $223,712.33;McCormick was awarded the plumbing and heating contract for $45,441; andAbrams was awarded the contract for the electrical work in the amount of$13,295.Abrams was a nonunion contractor, that is, he did not recognize theRespondent and (lid not employ any of its members.The Complainant is aunion contractor.Shortly after April 7, Robert Risley, assistant business manager of the Re-spondent, conferred withWalter Roberts, an architect who represented theBoard of Education.Risley told Roberts, "We are a little surprised-why don'tyou just go ahead and let Riggs [a union contractor] have the contract [forelectricalwork]. . . . you don't want to have any trouble on the job."Thereafter, Risley talked to the members of the Board of Education, urgingthem to award the electrical contract "to the best and lowest bidder" and totake the contract away from Abrams.The Complainant started construction work on or about April 18. On thatdate Risley appeared at the job and spoke to Al J. Schneider, an officer of theComplainant.Risley told Schneider that Abrams was a nonunion contractor ;that the Respondent accordingly was going to cause "some trouble" on thejob ; that he had talked to members of the Board of Education about it ; andthat they had assured him that something would be clone about awarding theelectrical contract to the next lowest bidder, provided that the Respondent "tookaction first."Risley also stated that when Abrams started work on the job,a picket line would be established.Schneider replied that if the job was goingto be picketed, he would prefer to have it happen at the start of the work ratherthan in the middle. Schneider then agreed that he would request Abrams toinstall a light in the Complainant's tool shed in order to get him on the jobsite. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 105Abrams first appeared on the job at about 2 p. m. on April 25. Some fewminutes later; the Respondent established a picket line of one man.'.The picketcarried a placard which stated, "Non-Union Electricians Employed On ThisJob."About 10 minutes after the picket line was established the Complainant'semployees ceased work and left the job site.At the time, the Complainantwas employing union carpenters whose local union also was affiliated with theAmerican Federation of Labor.As a reason for leaving the job, the carpenterstold Henry Kincaid, the Complainant's superintendent of construction, that theywere not "going to get in trouble with the picket."Thereafter, and until thedate of the hearing herein, the picket line was maintained by the Respondentat the job site.The evidence conclusively shows that picketing was peaceful'atall times.Kincaid requested Risley on several occasions to remove thepicket during conversations with him on and after April 26.Risley refused.Kincaid also urged the Complainant's employees to return to work, but theystated that they could not cross the picket line. Schneider conferred with thebusiness agent of the carpenters' union and requested that the carpenters returnto work.The request was refused.On about April 29, Risley told Schneider that he regretted the delay causedthe Complainant on the job, and that he was going to see the Board of Educationthe next day. Schneider asked him to remove the picket so that the Complain-ant could proceed with construction work.Risley replied that he would speakto his superior about it.The following day Risley told Schneider that the picketwould be maintained as long as Abrams had the contract for the electrical work.During one of the above-related conversations, Risley requested Schneider tourge the Board of Education to reject Abrams' bid and award the contract tothe next lowest bidder.On about May 4, 1949, the Complainant filed with the General Counsel a chargeagainst the Respondent.The General Counsel thereafter petitioned the DistrictCourt for the Western District of Kentucky for a temporary injunction against theRespondent.After a hearing on June 1, Judge Mac Swinford of said courtdenied the petition.At the hearing herein, all parties joined in a stipulation which provides inpart as follows :It is further stipulated by and between the parties hereto that Al J.Schneider Company, the general contractor on said job, did on Monday,June 13, 1949, secure the necessary labor, including the necessary crafts,and resumed construction of the work at Sixteenth and Breckenridge Streetsin Owensboro, Kentucky ; that said construction work is, on this date, inprogress ; that Ford McCormick has not yet commenced work on said projectunder his contract with the Board of Education for the City of Owensboro,Kentucky ; that the International Brotherhood of Electrical Workers, LocalNo. 16, has continued to maintain a peaceful picket on said site for thesame purposes and reasons for which pickets were originally placed on saidsite; that deliveries of material have been made on said job site sinceJune 1, 1949; that Al J. Schneider Company, Ford McCormick and FrankAbrams Electric Company each have separate contracts with the Board ofEducation of the City of Owensboro, for the general construction, the plumb-ing and heating and electric wiring and installation, respectively, for theschool building ; that the completion of the building depends upon the fnI It appears that a relief man also accompanied the picket. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDfillment by each contractor of the obligation of his own contract sinceneither the plumbing and heating, nor the electrical work can be installeduntil the necessary preliminary construction has been completed ; that thereare no other or additional known facts material to the issues in the aboveentitled matter.B. ConcludingfindingsSection 8, subsection (b) (4) (A) of the Act provides as follows:8 (b) It shall be an unfair labor practice for a labor organization or itsagents-(4) to engage in, or to induce or encourage the employees of any em-ployer to engage in a strike or a concerted refusal in the course of theiremployment to use, manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities or to perform anyservices, where an object thereof is:(A) forcing or requiring any employer or self-employed person to joinany labor or employer organization or any employer or other person tocease using, selling, handling, transporting, or otherwise dealing in theproducts of any other producer, processor, or manufacturer, or to ceasedoing business with any other person;The General Counsel contends, in substance, that the Respondent's placing ofa picket at the site of the school project constituted an inducement to the em-ployees of the Complainant to engage in a concerted refusal to perform servicesin the course of their employment ; that an object thereof was to force or requirethe Board of Education to cancel its contract with Abrams, or to cease doingbusiness with him; and that such activity is proscribed by Section 8 (b) (4) (A)of the Act. I do not believe that a violation of the Act has been proved.The Respondent, by means of peaceful picketing, advertised the fact thatnonunion electricians were employed on the job.This was proclaimed by theplacard carried by the picket.Although the placard did not mention Abrams, theRespondent actually was taking primary action against Abrams, an employer ofelectricians, who did not recognize it or employ its members.This is evidencedby the fact that picketing did not start until Abrams first appeared for work atthe job site.The evidence conclusively shows that the picketing caused theComplainant's employees to engage in a concerted refusal to work.The Boardhas held that a labor organization, by peaceful picketing, "induces and encour-ages" employees within the meaning of Section 8 (b) (4) (A) of the Act.2How-ever, the fact that the Respondent's primary pressure on Abrams also may havehad a secondary effect, :namely inducing -and encouraging, employees of theComplainant to engage in a concerted refusal to work and thereby tending toforce or require the Board of Education to cease doing business with Abrams,does not convert lawful primary action into unlawful secondary action withinthe meaning of Section 8 (b) (4) (A).'Therefore, as I see it, the only issuein the case is whether or not the Respondent's primary action was lawful. I amconvinced that it was.2 Local Ii96,United Brotherhood of Carpenters and Joiners of America,AFL (Mont-gomery Fair Co.),82NLRB2'11 ;UnitedBrotherhoodof Carpentersand JoinersofAmerica,etal.(WadsworthBldg.Co.),81NLRB 802;InternationalBrotherhoodofElectricalWorkers, Local 501, et al.(Samuel Langer),82 NLRB 1028.BOilWorkersInternationalUnion,LocalUnion 31,6 (CIO) (The PureOil Company),84 NLRB 315. INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS 107Absent Risley's admitted attempts to persuade the Board of Education tocancel Abrams' contract or to cease doing business with him, and the agreementor understanding between Schneider and Risley for the former to make a pre-mature request that Abrams work on the job,4 I do not believe that there couldbe any serious contention that the picketing itself was unlawful.The GeneralCounsel apparently contends that what otherwise was a lawful activity on thepart of the Respondent was converted into a violation of the Act by reason ofthe conduct of Risley, its agent. It is contended that his actions and statementsdisclosed thatan objectof the Respondent in establishing the picket was to forcethe Board of Education to cease doing business with Abrams. There is nocontention, nor could there be under the express wording of the Act, that Risley'sactions, standing alone, constitute any violation of Section 8 (b) (4) (A). Inmy opinion, the General Counsel's contention Would lead to absurd conclusions,and is based upon an erroneoues interpretation of the section, and particularly ofthe term, "an object," used therein. It places emphasis on the obscure motivesof a union in calling a strike, rather than on the apparent object when a secondaryaction is involved.Since the legislative history of the Act clearly shows thatSection 8 (b) (4) (A) was aimed at secondary and not primary action, I believethat the General Counsel's strained construction of the section clearly is con-trary to the intent and purpose of the Congress.The General Counsel has provedthat one of the Respondent's motives in the picketing was to induce the Board ofEducation to cease doing business with Abrams, but did not prove that it wasan objectwithin the meaning of the Act.Accordingly, it is found that the Respondent has not violated Section 8 (b)(4) (A) of the Act, and it will be recommended that the complaint be dismissed.CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, A. F. of L., Local No. 16,is a labor organization within the meaning of Section 2 (5) of the Act.2.Al J. Schneider Company, Inc., Frank Abrams, doing business as FrankAbrams Electric Company, and Ford McCormick, doing business as Ford Mc-Cormick Plumbing and Heating Company, are employers who are engaged incommerce within the meaning of Section 2 (6) and (7) of the Act.3. International Brotherhood of Electrical Workers, A. F. of L., Local No. 16,has not engaged in unfair labor practices within the meaning of Section 8 (b)(4) (A) of the Act.RECODIDIENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in the case, I recommend that the complaint against theRespondent be dismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board, any party may, within twenty (20) clays from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report or to any other part of the record or proceeding(including rulings upon all motions or objections) as he relies upon, togetherwith the original and six copies of a brief in support thereof ; and any party4In this connection it is noteworthy thatbeforeany understanding was reached, Risleytold Schneider that the job would be picketed when Abrams appeared for work. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay, within the same period, file an original and six copies of a brief in support ofthe Intermediate Report. Immediately upon the filing of such statement of ex-ceptions and/or briefs, the party filing the same shall serve a copy thereof uponeach of the other parties.Statements of exceptions and briefs shall designate byprecise citation the portions of the record relied upon and shall be legibly printedor mimeographed, and if mimeographed shall be double spaced. Proof of serviceon the other parties of all papers filed with the Board shall be promptly made asrequired by Section 203.85.As further provided in said Section 203.46, should anyparty desire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten, (10) days from the date of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 21st day of July 1949.JOHN H. EAniE,Trial Examniner.